Citation Nr: 0124015	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  98-01 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from January 1969 to 
December 1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim 
seeking entitlement to service connection for PTSD.

The veteran canceled a hearing before the RO in February 
1998.  The veteran was scheduled for another hearing before 
the RO in November 2000, but did not appear for such hearing.  


REMAND

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

The veteran was diagnosed with PTSD at a psychiatric 
examination by Dr. J. P. in May 1996, and has described a 
number of different stressors from his experiences in 
Vietnam.  

When the veteran was seen for treatment in September 1997, he 
described stressors including: a) seeing a Vietnamese child 
kill 15 soldiers with a hand grenade in Quang Tri; b) seeing 
a fellow soldier get shot during a raid on his bunker while 
on watch in Quang Tri; c) seeing a soldier threaten to kill 
another soldier who had fallen asleep during guard duty; d) 
seeing a soldier throw a hand grenade into another soldier's 
tent and killing him in Quang Tri because he did not like 
him; e) seeing an ammunition bunk being blown up near where 
he was standing in Quang Tri; f) being stabbed in his left 
shoulder while sleeping in Quang Tri; g) seeing the airport 
in Da Nang being blown up as his airplane had just left the 
runway; h) seeing many helicopters and trucks being blown up; 
and i) being captured by four Vietcong in Da Nang and being 
held a prisoner for about 5 hours.  

In a March 1997 statement, he described two other stressors.  
He described: getting off a plane at Ben Wa, walking along a 
little path to a hootch and having sirens and bombs go off, 
as well as having bombs explode the Quang Tri Airport as he 
was taking off.  

Also, in a March 1998 statement, the veteran's representative 
wrote that a "[redacted]" was killed by an explosion 
in "February 1968," and had been very close to the veteran.  

The RO has not attempted to verify these reported stressors.  
For the reasons described below, a remand is necessary so 
that the RO can attempt to verify the veteran's alleged 
stressors with the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  

Regarding the verification of alleged stressors, the Board is 
now governed by the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Cohen v. Brown, 10 
Vet. App. 128 (1997).  Veterans Benefits Administration (VBA) 
Manual M21-1 provides that, "A denial solely because of an 
unconfirmed stressor is improper unless it has first been 
reviewed by the ESG or Marine Corps." Veterans Benefits 
Administration Manual  M21-1, Part VI, Change 61, para. 11.38 
(f)(4) (September 12, 1997).  It should be noted that the 
USASCRUR performs the same duties that the ESG used to 
perform.  

The RO should make an effort to obtain more specific 
information from the veteran about all of his alleged 
stressors.  Regardless of whether the veteran responds to 
such request, the RO must still attempt to verify the 
stressful incidents related by the veteran with the USASCRUR.  

The RO should obtain a copy of the veteran's DA-20, as well 
as his complete service personnel records from the National 
Personnel Records Center.  In particular, the RO should 
obtain a copy of the veteran's Official Military Performance 
File (OMPF).  

The RO should forward to the USASCRUR as much specific 
information as possible about the veteran's identified 
stressors and should also forward the veteran's DD-214 Form 
and DA-20 Form.  USASCRUR should provide all relevant 
documents as appropriate for the time periods in question, to 
include daily journals, operational reports - lessons learned 
documents, combat operations after action reports, unit 
histories, and morning reports.

The Court has indicated that questions as to the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
addressed by VA in the first instance.  Holliday v. Principi, 
14 Vet. App. 280 (2001).  In addition, it is noted that 
regulations have been implemented regarding the duty to 
assist under the VCAA. 66 Fed. Reg. 45620-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  
Accordingly, on remand, the RO must comply with all 
notification and development procedures contained in the VCAA 
and in the regulations implementing the VCAA.  

Accordingly, the case is REMANDED for the actions listed 
below.  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment and 
hospitalization records regarding any 
psychiatric disorders that have not 
already been made part of the claims 
folder.



3.  The RO should request the veteran's 
complete service personnel records from 
the National Personnel Records Center 
(NPRC), to include his Official Military 
Performance File (OMPF) and his DA Form 
20.  These records should be reviewed to 
ascertain whether they potentially 
corroborate the veteran's contentions.

4.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  He should 
include specific details of the claimed 
stressful events during service, to 
include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  

He should be asked to provide specific 
information about the following alleged 
stressors in particular: a) seeing a 
Vietnamese child kill 15 soldiers with a 
hand grenade in Quang Tri; b) seeing a 
fellow soldier get shot during a raid on 
his bunker while on watch in Quang Tri; 
c) seeing a soldier threaten to kill 
another soldier who had fallen asleep 
during guard duty; d) seeing a soldier 
throw a hand grenade into another 
soldier's tent and killing him in Quang 
Tri because he did not like him; e) 
seeing an ammunition bunk being blown up 
near where he was standing in Quang Tri; 
f) being stabbed in his left shoulder 
while sleeping in Quang Tri; g) seeing 
the airport in Da Nang being blown up as 
his airplane had just left the runway; h) 
seeing many helicopters and trucks being 
blown up; i) being captured by four 
Vietcong in Da Nang and being held a 
prisoner for about 5 hours; j) getting 
off a plane at Ben Wa, walking along a 
little path to a hootch and having sirens 
and bombs go off; k) having bombs explode 
the Quang Tri Airport as he was taking 
off; l) a "[redacted]" being 
killed by an explosion.

5.  The RO should prepare and send a 
summary of the known details of the 
stressors that the veteran has described 
with the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA  22150.  As 
noted above, these stressors include: a) 
seeing a Vietnamese child kill 15 
soldiers with a hand grenade in Quang 
Tri; b) seeing a fellow soldier get shot 
during a raid on his bunker while on 
watch in Quang Tri; c) seeing a soldier 
threaten to kill another soldier who had 
fallen asleep during guard duty; d) 
seeing a soldier throw a hand grenade 
into another soldier's tent and killing 
him in Quang Tri because he did not like 
him; e) seeing an ammunition bunk being 
blown up near where he was standing in 
Quang Tri; f) being stabbed in his left 
shoulder while sleeping in Quang Tri; g) 
seeing the airport in Da Nang being blown 
up as his airplane had just left the 
runway; h) seeing many helicopters and 
trucks being blown up; i) being captured 
by four Vietcong in Da Nang and being 
held a prisoner for about 5 hours; j) 
getting off a plane at Ben Wa, walking 
along a little path to a hootch and 
having sirens and bombs go off; k) having 
bombs explode the Quang Tri Airport as he 
was taking off; l) a "[redacted]" 
being killed by an explosion.

The RO should forward to the USASCRUR the 
veteran's DD-214 Form and DA-20 Form.  
USASCRUR should provide any relevant 
documents as appropriate to include daily 
journals, operational reports, lessons 
learned documents, combat operations 
after action reports, unit histories, and 
morning reports for the time periods 
during which the veteran alleges that his 
stressors took place.  Any response 
received from USASCRUR should be made 
part of the record.

6.  If the USASCRUR requests more 
specific descriptions of the stressors in 
question, the RO should notify the 
veteran and request that he provide the 
necessary information.  If the veteran 
provides additional information, the RO 
should forward it to the requesting 
agency.  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) and at 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer any pertinent formal or 
informal guidance provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

9.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claim for service 
connection for PTSD.  In the event that 
the claim is not resolved to the 
satisfaction of the appellant, the RO 
must issue a supplemental statement of 
the case, a copy of which should be 
provided the veteran, and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.  

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


